Citation Nr: 1503260	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  13-22 667	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cervical and lumbar spine disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to November 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran failed to appear at a scheduled August 2014 hearing before a Veterans Law Judge (VLJ), and a request for postponement was not received and granted at that time.  Thus, in its October 2014 decision in which it denied the Veteran's claim, the Board deemed the request for a hearing withdrawn.  See 38 C.F.R. § 20.702(d) (2014).  Review of evidence that was associated with the electronic file after the October 2014 Board decision was issued reveals an August 2014 letter from the Veteran's representative explaining the Veteran failed to appear in August 2014 due to a medical emergency. This evidence also reveals the RO re-scheduled the Veteran for another hearing to take place in November 2014.  Further, in October 2014, the Veteran requested that the November 2014 hearing be rescheduled because a medical procedure was scheduled on the same day.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).    

In light of the Veteran's submission of a request to reschedule a hearing prior to the issuance of the October 2014 Board decision, the October 2014 Board decision addressing the issue of the Veteran's present claim to reopen is vacated.


REMAND

As stated previously, the Veteran was scheduled for an August 2014 hearing to which he did not appear and reported in October 2014 that he would not be able to attend the rescheduled November 2014 hearing for medical reasons.  Generally, if an appellant fails to appear for a hearing, a motion for a new hearing date following a failure to appear for the scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  38 C.F.R. § 20.704(d) (2014). 

The Board accepts the Veteran's October 2014 statement as a timely motion to reschedule and finds that the Veteran has stated good cause for his failure to appear.  Accordingly, the claim must be remanded so that the Veteran may be provided with a hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

Notify the Veteran that his request to reschedule his hearing has been granted and ask the Veteran whether he would like a videoconference hearing, a Travel Board hearing, or a hearing in Washington, DC.  Then, schedule the Veteran for a hearing in accordance with the appropriate procedures as per the Veteran's request and as the docket permits.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	                        ____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


